Citation Nr: 0714179	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-25 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the lumbosacral spine (claimed as lower back 
condition with spinal stenosis and disc problems, knees, 
calf, thighs, hips with pain and lower extremity numbness).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active duty service from January 1955 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In August 2006, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the law and has obtained and developed all 
evidence necessary for an equitable disposition of the 
veteran's claim.

2. By decision dated in July 2003, service connection for 
degenerative disc disease of the lumbosacral spine (claimed 
as lower back condition with spinal stenosis and disc 
problems, knees, calf, thighs, hips with pain and lower 
extremity numbness) was denied.  The veteran did not perfect 
an appeal of the July 2003 rating decision.

3.  The evidence associated with the claims file subsequent 
to the July 2003 rating decision was not previously submitted 
to agency decisionmakers but does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim, and does not raise a reasonable probability of 
substantiating the claim.   


CONCLUSIONS OF LAW

1.  The July 2003 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. 
§§ 5102, 5103, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
The Court held in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) that VA must examine the basis for a denial of 
a previously disallowed claim and provide the veteran with 
notice of the evidence of service connection found lacking in 
the previous denial.  Kent at 10.   

With regard to VA's duty to notify, the RO notified the 
veteran by letters dated in June 2004 and June 2005 of the 
evidence necessary to substantiate his service connection 
claim.  These letters informed the veteran of VA's duty to 
assist with his claim and stated what type of evidence VA 
would be responsible for obtaining and what evidence VA would 
assist the veteran in obtaining.  The June 2005 letter 
informed the veteran that new and material evidence would be 
required to reopen the claim that was previously denied in 
July 2003.  This letter informed the veteran that "new" 
evidence is that which is submitted to VA for the first time, 
and "material" evidence is that which pertains to the 
reason that a claim was previously denied.  This letter 
further stated that the veteran's claim was previously denied 
because the evidence failed to show that the claimed 
condition was diagnosed during active duty service.  This 
letter also advised the veteran to submit any pertinent 
medical evidence showing a connection between his bilateral 
feet disability and his degenerative disc disease of the 
lumbosacral spine.  

The Board notes that the July 2003 rating decision and 
subsequent statement of the case also provided the veteran 
with notification of the basis for the denial of his claim.  
These documents informed the veteran that his claim was 
denied because the degenerative disc disease of the lumbar 
spine was not shown during service and because the competent 
medical evidence of record did not establish a causal 
relationship between the veteran's lumbar degenerative disc 
disease and a service-connected condition.

The RO also made reasonable efforts to assist the veteran 
with his claim.  The pertinent evidence identified by the 
veteran has been obtained and associated with the claims 
file.  He has also been afforded a VA examination, and a 
report of that examination has been associated with the 
record.   The veteran has been afforded an opportunity to 
present testimony and evidence in a Board hearing.  Neither 
the veteran not his representative has identified any 
additional pertinent information that remains outstanding.  
Therefore, the Board is satisfied that VA has complied with 
the requirements of the VCAA.  See Mayfield V. Nicholson, 19 
Vet. App. 102 (2005).


II.  Analysis of Claim

The RO previously denied service connection for degenerative 
disc disease of the lumbar spine in a July 2003 rating 
decision.   The July 2003 rating decision denied service 
connection because the claimed degenerative disc disease of 
the lumbosacral spine was not diagnosed during service 
because there was no competent medical evidence of a causal 
relationship between the veteran's service-connected foot 
condition and his degenerative disc disease of the lumbar 
spine.

In July 2003, the veteran was notified of the rating decision 
and of his appellate rights, but he did not perfect an 
appeal.  The July 2003 rating decision is therefore final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002);  Evans 
v. Brown, 9 Vet. App. 273 (1996).  For purposes of reopening 
a claim, the credibility of newly submitted evidence is 
presumed, unless it is inherently incredible or beyond the 
competence of the witness offering the evidence.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 5108; 
38 C.F.R. 3.156(a) (2006).

The evidence of record at the time of the July 2003 rating 
decision includes statements from the veteran, reports of VA 
orthopedic examinations conducted in 2003, a report of a VA 
foot examination conducted in December 2001, VA treatment 
records dated from 1998 to 2003 and service medical records.

Evidence received since the July 2003 rating decision 
includes letters and statements from the veteran, a 
transcript of a hearing before the Board, a private treatment 
record from Tanana Valley Clinic, dated in 2000, additional 
VA treatment records and treatment records from Miriam 
Hospital in Providence and lay statements submitted on behalf 
of the veteran.  

VA outpatient treatment records dated in 2004 and 2005 
reflect treatment for complaints including leg cramping, foot 
pain and balance problems.  Records note that veteran's 
history of spinal stenosis.  However, these VA  records do 
not provide any medical opinions relating the veteran's 
degenerative joint disease to his foot problems.    

Private treatment records from Miriam Hospital in Providence, 
dated from 1990 to 1992, are related to cardiovascular 
treatment.

Other new evidence includes a transcript of the veteran's 
August 2006 hearing before the Board.  At that hearing, the 
veteran testified that he has balance problems and suffers 
decreased mobility.  The veteran testified that physicians 
have told him that there may be a relationship between his 
degenerative joint disease of the lumbar spine and his 
service-connected foot condition.  

The Board finds that the evidence submitted since the prior 
final denial of the veteran's service connection claim is 
new, as it was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant.  
However, the Board finds that the evidence is not material.  
While the newly submitted medical records show ongoing 
treatment for spinal stenosis and for foot pain, they fail  
to provide any competent medical opinions relating the 
veteran's degenerative joint disease of the lumbar spine and 
his service-connected foot condition.  A lack of a medical 
nexus formed the basis of the RO's previous denial of service 
connection.   Additionally, while the veteran testified that 
some of his physicians have expressed an opinion that there 
is a relationship between his foot condition and his lumbar 
spine condition, the medical records submitted since the 
prior denial do not provide any medical opinions that provide 
a nexus to service.  These newly submitted medical records 
are therefore not material to the veteran's claim for service 
connection.    
 
The Board has considered the various lay statements submitted 
in support of this claim.  The veteran has submitted written 
statements describing his difficulties with balance and 
walking.  He indicates that he requires a walker because of 
these problems.  The veteran's friends have also submitted 
statements describing how the veteran's difficulties with 
walking and balance have affected his ability to participate 
in activities.   While the Board does not doubt the sincerity 
of these statements, they are not material to the issue of 
whether there is a medical nexus between degenerative disc 
disease of the lumbosacral spine and the veteran's service or 
his service-connected foot condition.  The Court has held 
that evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that laypersons are not 
competent to offer medical opinions and such evidence does 
not provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court specifically stated: "Lay assertions of 
medical causation...cannot suffice to reopen a claim under 38 
U.S.C.A. § 5108."
  
In light of the foregoing, the Board finds that the evidence 
submitted since the prior final denial, when considered in 
conjunction with the record as a whole, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection, as it does not establish that 
the veteran's degenerative joint disease of the lumbar spine 
is related to his active duty service or to a service-
connected condition.  As such, the deficiency noted as the 
basis for the prior final denial remains unestablished.  The 
Board concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for 
degenerative disc disease of the lumbosacral spine is not 
reopened.


ORDER

New and material evidence not having been received since the 
last prior final denial of the lumbar disability claim, the 
claim is not reopened.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


